J. B. Ness, Acting Associate Justice:
We issued a writ of certiorari to review the opinion of the Court of Appeals reported at 292 S. C. 500, 357 S. E. (2d) 463 (Ct. App. 1987). After the careful consideration of the briefs and arguments, we have decided the writ was improvidently granted. We note, however, that the discussion of the so-called Fasano1 doctrine in the Court of Appeals’ opinion is clearly unnecessary to a resolution of the issue before the court and is therefore dicta. See Johnson v. Atlantic Coast Line R.Co., 142 S. C. 125, 140 S. E. 443 (1927).
Accordingly, the writ of certiorari is dismissed as improvidently granted.
Writ dismissed.
Gregory, C. J., and Finney, and Chandler, JJ., concur.
Harwell, J., concurring in separate opinion.

 Fasano v. Board of County Commissioners of Washington County, 264 Or. 574, 507 P. (2d) 23 (1973).